Citation Nr: 1130921	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-40 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for right otitis media with bilateral hearing loss, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION


The Veteran served on active duty from January 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) from July 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  

The  issue of entitlement to service connection for a peripheral vestibular disorder has been raised by the record (see September 2006 and February 2009 VA examinations and a November 2008 VA treatment note), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO action is warranted.  

A review of the record indicates that there are outstanding VA and agency records pertaining to the claim on appeal.  

Specifically, in February 2005, a VA Mental Health Progress Note indicates that the Veteran stopped working in December 2004 and he filed a claim for disability benefits with the Social Security Administration (SSA).  However, neither the Veteran's application for disability benefits nor any supporting medical documentation have been associated with the claims file.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Upon remand, such records must be obtained. 38 C.F.R. § 3.159(c)(2) (2010).  

In addition, the Board notes that the Veteran receives ongoing audiological care at the VA Medical Center (VAMC) in Birmingham, Alabama.  While extensive VA records have been associated with the claims file, there is a gap in the VA treatment records dating from October 2006 to December 2007.  Furthermore, the VA treatment records associated with the claims file indicate that audiograms were performed in October 2004, May 2005, November 2005, December 2007, and in August 2008, however, the results of the aforementioned audiograms have not been associated with the record in a format viewable by the Board.  Thus, the RO/AMC should request any audiological notes, findings, and audiogram results from the Birmingham VAMC for the aforementioned time periods.  

Lastly, as this case is already being remanded, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Once the requested development has been completed, the RO/AMC should reconsider whether the claim for an initial compensable rating for right otitis media must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).  




Accordingly, the case is REMANDED for the following action:

1. Request any audiogram results which are not in electronic format and, thus, are not already associated with the claims file dating since 2004 from the Birmingham VAMC.  In addition, obtain any audiological VA treatment records from the Birmingham VAMC dating from October 2006 to December 2007, and from April 2011 to the present.  

2. Request all documents pertaining to any application by the Veteran for SSA disability benefits.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

3. Thereafter, consider whether the claim for an initial compensable rating for right otitis media must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).  

4. Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



